        Case 2:20-mj-00154-DB Document 9 Filed 10/09/20 Page 1 of 1

                                                                         FILED
                        UNITED STATES DISTRICT COURT              October 8, 2020
                       EASTERN DISTRICT OF CALIFORNIA            CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20-MJ-00154-DB-3

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ISAIAH SALGADO,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release ISAIAH SALGADO , Case No.

2:20-MJ-00154-DB-3 Charge 26 USC § 5861 (d), from custody for the following

reasons: for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):                                               .

      Issued at Sacramento, California on October 8, 2020 at 2:35 p.m.

 Dated: October 8, 2020
